Citation Nr: 1205255	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  05-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1967 to May 1970.  The Veteran died in September 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in March 2009 when it was remanded for additional development and to satisfy notice requirements, and in April 2010 when the Board reopened the claim of service connection for the cause of the Veteran's death, and remanded the matter on appeal for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

At the outset, the Board recognizes that the appellant's claim has been pending since 2003 and that there have been previous remands for additional development.  While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to her claim.  See 38 C.F.R. § 3.159.  

The appellant asserts that one of the Veteran's death-causing disabilities, diabetes mellitus, Type II, is the result of his exposure to herbicides in service.  Therefore, a critical question to be resolved in this claim is whether the Veteran served in Vietnam or was otherwise exposed to herbicides during the course of his service.  

The Veteran's service personnel records do not show that he served in Vietnam; rather, they show he served in Thailand from August 1968 to June 1969.  As the Department of Defense has identified American bases in Thailand where herbicides were sprayed around the perimeter, this matter was previously remanded (in March 2009) to determine whether the Veteran had served on any of these affected bases.  It has been determined that he did not; however, the appellant continues to assert that the Veteran did, in fact, serve in Vietnam.  In this regard, she submitted additional evidence in the form of a May 2005 lay statement from L.Q., who stated that he and the Veteran were both assigned to "CEEA-T, 29th Signal Group, APO 96346 USARPAC," and that they served together in Vietnam.  To show that he himself served in Vietnam, L.Q. submitted a copy of his DD-214 (showing that he had 9 months and 20 days of foreign service, and was awarded a Vietnam Service Medal and Vietnam Campaign Medal); an (illegible) copy of his DA Form 2139; and a March 1969 document from OUSARMA, American Embassy, certifying that he "was on active duty in a Southeast Asia combat zone, was credited with hostile fire pay for inclusive months [March 1969] and [was] entitled to combat zone exclusion of total taxable income."

In April 2010, the Board found that additional development was needed to determine whether L.Q. served in Vietnam (and that the Veteran served with him) as claimed, and remanded the claim for exhaustive development of such.  Specifically, the Board requested that the RO/AMC secure a copy of L.Q.'s complete 201 file and seek from an appropriate official (of the Department of the Army) an explanation of the circumstances under which a serviceman would have been entitled to combat pay during the Vietnam Era.

A review of the claims file shows that since the Board's April 2010 remand, L.Q.'s service personnel records have been associated with the Veteran's claims file.  These records show that he and the Veteran were attached to USACEEA-T APO 96346, and that L.Q. served in Thailand.  There is no indication in these records that L.Q. served in Vietnam, as claimed.
However, as was noted in the Board's April 2010 remand, among the evidence submitted by L.Q. was a document from OUSARMA, American Embassy, certifying that he had active duty in a Southeast Asia combat zone in the Army and was entitled to (non-taxable) hostile fire pay.  This suggests that he may have served in Vietnam, as Thailand is not an area generally regarded as a combat zone.  For this reason, as part of its remand instructions, the Board expressly requested that the RO/AMC contact an appropriate official from the Department of the Army to determine the circumstances under which a serviceman would have been entitled to combat pay during the Vietnam Era, and specifically whether the award of combat pay would signify service in Vietnam.  A close review of the record does not show that this has been done.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.

Furthermore, the Board notes that when the RO/AMC contacted the National Personnel Records Center (NPRC) in September 2011 to determine whether the Veteran and/or L.Q. had any service in Vietnam, they were advised that the NPRC had been unable to locate any unit records submitted by the 29th Signal Group (29th Sig Gp) for 1969.  The NPRC further advised that "a Morning Report (MR), DA Form 1, search [could] also be requested from the NPRC in order to verify if [the Veteran] was sent to the [Republic of Vietnam]."  See October 2011 response from the NPRC.  A review of the claims file does not show that a request for morning reports has been completed; thus, it cannot be said that exhaustive efforts have been undertaken to establish that the Veteran served (or did not serve) in Vietnam.  See Stegall, supra.





Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for exhaustive development to determine whether the Veteran had service in Vietnam.  Such development must include:

(a) Contacting the NPRC to request that they conduct a Morning Report, DA Form 1, search to verify whether the Veteran was sent to the Republic of Vietnam; and

(b)  Providing a copy of L.Q.'s March 1969 certification from OUSARMA, American Embassy, to an appropriate official (of the Department of the Army), and seeking from that official an explanation of the circumstances under which a serviceman would have been entitled to combat pay during the Vietnam Era (i.e., whether an award of combat pay would signify service in Vietnam).  If it is established that such evidence establishes that L.Q. served in Vietnam, it should also be ascertained whether L.Q. and the Veteran were assigned to the same unit during the period time that L.Q. served in Vietnam.

If exhaustive development proves fruitless, or the information obtained is inconclusive, the scope of the development should be explained for the record in detail.

2. 	The RO should arrange for any further development suggested by the results of that sought above, if any, then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

